Citation Nr: 0801156	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbar strain, mild, 
with recurrent exacerbation and degenerative disc disease, 
L5-S1, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to May 
1988.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefit 
sought on appeal.  


FINDING OF FACT

The veteran's lumbar strain, mild, and degenerative disc 
disease, L5-S1, is manifested by recurrent exacerbations with 
increased pain and limitation of motion, but the back 
disability is not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less except during 
exacerbations; the veteran's employer modified the veteran's 
employment duties in October 2004 after the veteran had an 
episode which was medically determined to be incapacitating, 
although the physician did not determined that the veteran 
should not be on bedrest for the entire duration of the 
incapacitating episode.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, prior to 
September 1, 2004, and to a 40 percent evaluation from 
September 1, 2004, but no higher evaluation, are met for the 
veteran's lumbar strain, mild, with recurrent exacerbation 
and degenerative disc disease, L5-S1.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007); DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board observes that, while the veteran 
began pursuing an appeal of the February 2001 rating decision 
which granted service connection and assigned a 10 percent 
rating, that appeal was not perfected.  The veteran 
subsequently filed a new claim for an increased rating in 
September 2004.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board notes that while regulatory changes have twice 
amended the rating criteria for evaluating spine 
disabilities, these changes do not apply to the veteran's 
claim because his claim was filed in September 2004, 
subsequent to the last regulatory revision, which was 
effective in September 2003.  See 69 Fed. Reg. 32,449 (June 
10, 2004).

The veteran was originally granted service connection for his 
back disability and assigned a 10 percent rating under DC 
5295 for lumbosacral strain, under the original version of 
the spine regulations.  As noted above, the governing 
regulations were revised and recodified, and the criteria 
formerly codified at DC 5295 are now codified at 5237.  
Additionally, the criteria at DC 5243, used to evaluate 
intervertebral disc disease, were applied by the RO, so the 
veteran's back disability is currently evaluated under both 
diagnostic codes so that the veteran may be granted the most 
favorable evaluation available under either set of criteria.  

The medical record shows that the veteran's back pain and 
functional impairment have increased in severity.  The Board 
finds that the medical record supports an increased rating of 
20 percent, but no higher, for the veteran's lumbar strain, 
mild, with recurrent exacerbation and degenerative disc 
disease, L5-S1, prior to September 1, 2004, and to a 40 
percent evaluation, but no higher, from that date, based on 
the functional impairment and incapacitation attributable to 
pain caused by the disability.  See 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

During a VA examination in July 2002 while the veteran was 
not experiencing a flare-up at the time of the examination, 
the examiner incorporated into his objective findings the 
veteran's report of severe pain that causes incapacitation 
two to three times a month for three to five days at a time, 
causing missed work and general functional impairment.  

At the July 2005 hearing before the decision review officer, 
the veteran testified to the numerous problems his back 
disability has caused with his employment, and stated he has 
been placed on light duty for the remainder of his time 
before retirement.  The veteran additionally described the 
pain and functional impairment caused by his back disability 
during flare ups, stating he becomes "semi-paralyzed" by 
the pain, and is unable to bathe and dress himself.  

The veteran is competent to testify to these symptoms, and 
the objective medical evidence supports this.  A September 
2004 VA treatment note stated that the "exam [was] limited 
by significant pain aggravated by motion."  The examiner 
found the veteran's paraspinal muscles were "significantly 
tense," and that he had tenderness over the lower back and 
sacrum.  

A separate VA treatment note from September 2004 discloses 
that the veteran reported pain that resulted in the inability 
to stand straight, and he had not been able to work "since 
Labor Day."  The provider noted, "I have advised that he 
bring in his medical leave form so that it will be filled 
out."  In the Family and Medical Leave Act form subsequently 
filled out, the physician indicated that the veteran is 
"unable to work when he has flare up due to pain," and that 
the "duration depends on duration of symptoms."  In the 
September 2004 statement for the veteran's employer, the VA 
provider stated that the veteran "is currently 
incapacitation and he will need to follow up with me in 2 
weeks and he is currently taking treatment as an 
outpatient."  The provider stated that the veteran would 
need to take pain medications and muscle relaxants that could 
affect his judgment and reflexes.

An October 2004 VA treatment provider found that flare ups of 
pain were caused by lifting groceries, prolonged sitting, and 
driving.  In November 2004, a VA examiner found the veteran's 
pain caused functional impairment, particularly when the 
veteran was on his feet all day, although he could not 
express the exact extent of the impairment in numbers of 
degrees.  

In August 2005 VA received a letter from Agbani Dagogo-Jack, 
M.D., stating that the veteran has had "flare ups in the 
past nine months on two occasions that required him to be off 
work and had to have his medication modified."  

The medical record as a whole indicates that in an attempt to 
relieve the pain, the veteran has been treated with a TENS 
unit, physical therapy, creams, rubs, a cane, a back brace, a 
variety of medications including muscle relaxants and 
narcotic pain medication, although none effectively alleviate 
the pain or functional impairment.  The veteran has been 
advised that an epidural block might be useful to decrease 
the pain, and has been offered the option of surgery.  

The record reflects that, although the veteran has sought 
medical advice for incapacitating episodes of back pain, the 
provider does not prescribe bedrest under the circumstances 
of the veteran's back disorder, since the veteran has 
declined surgical treatment at the present time.  In part 
because the veteran wishes to postpone surgical intervention, 
the provider prescribed physical therapy instead of bedrest, 
and did prescribe physical therapy for the veteran.  

The evidence and the veteran's testimony establishes that, 
prior to September 1, 2004, the veteran's service-connected 
back disability was manifested by recurrent exacerbation of 
brief duration, generally lasting four or five days several 
times yearly.  However, the veteran's pain symptomotology 
increased significantly in early September 2004, requiring 
the veteran to be off work slightly less than 30 days.  The 
veteran underwent diagnostic examinations, including magnetic 
resonance imaging (MRI), which disclosed small disc 
herniations at L5-S1 and a mild bulge at L4-5.  Although the 
veteran was release to return to work, the return to 
employment required accommodation by the employer to a 
sedentary job.

For all of these reasons, the Board finds that the medical 
evidence supports an increase to 20 percent, but no higher, 
prior to September 1, 2004, based on the pain and functional 
impairment the veteran's back disability caused at that time.  
A rating in excess of 20 percent prior to September 1, 2004, 
however, is not warranted.  The General Rating Formula for 
Diseases and Injuries of the Spine provides no schedular 
evaluation for the thoracolumbar spine in excess of 20 
percent unless the evidence shows forward flexion of the 
thoracolumbar spine to 30 degrees or less, or where there is 
favorable ankylosis of the entire thoracolumbar spine.  There 
is no such evidence prior to September 2004.  

The medical evidence establishes that the veteran does not 
have ankylosis of the spine, since the VA examinations 
clearly establish that he retrains movement of the spine.  
Therefore, there is no basis for an evaluation in excess of 
20 percent prior to September 1, 2004.

Here, at the November 2004 VA examination the veteran 
demonstrated flexion to 80 degrees.  There has been no 
finding of ankylosis in the medical record, and the evidence 
does not support the existence of ankylosis given the 
veteran's overall range of motion.  The 2004 VA examiner 
additionally found extension was to 5 degrees, lateral 
bending was to 25 degrees for the left and right, and lateral 
rotation was to 30 degrees for the left and right.  An 
October 2004 VA treatment note indicated that the veteran's 
range of motion was "limited [in] all planes by 50%," which 
suggests that flexion was to 45 degrees since 90 degrees 
represents a normal flexion of the thoracolumbar spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  

At the July 2002 VA examination, flexion was to 65 degrees, 
extension was to 20 degrees, and lateral bending was to 25 
degrees bilaterally.  Thus a rating in excess of 20 percent 
is not warranted based on the veteran's general or average 
range of motion when considered throughout the pendency of 
the claim, although the Board acknowledges that the veteran's 
motion may be, at times, such as during exacerbations, 
limited to less than 30 degrees.  .

As for incapacitating episodes based on intervertebral disc 
syndrome, there is evidence supporting the existence of disc 
disease.  As the November 2004 VA examiner noted, x-rays from 
September 2004 noted that disc spaces were maintained, but an 
MRI from September 2004 showed degenerative disc disease.  VA 
defines incapacitating episodes as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  

However, the clinical record also establishes that the 
veteran was offered treatment with epidural injections or 
surgery.  The veteran declined these treatment options, 
indicating that he wishes to postpone surgery for as long as 
possible.  The providers treatment notes reflect that the 
veteran was advised, in view of his choice of treatment 
options, to undergo physical therapy, use a TENS unit, and 
modify his employment.  The physician clearly provided the 
veteran's employer with a statement that the veteran was 
incapacitated in September 2004.  It is also clear that this 
episode of incapacitation from employment lasted nearly 30 
days, from Labor Day in September 2004 to October 4, 2004, 
although the physician advised the veteran to limit bedrest 
and returned to veteran to exercise and physical therapy 
after about two weeks of incapacitation.  

Since the record indicates that the physician did not order 
bedrest, at least in part, because the veteran wished to 
avoid surgery, even though the physician opined that the 
veteran was, in fact, "incapacitated," the Board finds that 
the episode of incapacitation in September 2004 to October 
2004 was essentially equivalent to an incapacitating episode 
as defined in the regulation.  The evidence also reflects 
that, although the veteran had only one additional episode of 
incapacitation which is documented in the clinical records 
since that time, the avoidance of the incapacitating episode 
is through change in employment, with accommodations by the 
employer, use of additional treatment modalities, including a 
TENS unit and back brace, and chronic and continuous use of 
medications which impair the veteran's reflexes and judgment.  
Therefore, the Board finds that, from September 1, 2004, the 
veteran's functional impairment is essentially equivalent to 
incapacitating episodes meeting the criteria for a 40 percent 
evaluation.

However, the Board finds that the veteran's functional 
impairment is not equivalent to incapacitating episodes 
having a total duration of at least 6 weeks.  The evidence 
establishes that the veteran did not have four weeks of 
incapacitating episodes requiring bedrest in any 12-month 
period prior to September 2004.  The veteran has not actually 
manifested incapacitation requiring bedrest prescribed by a 
physician.  

Here, while the September 2004 documentation for the 
veteran's leave from work does state that the veteran was 
then "currently incapacitated," the physician noted that a 
follow-up was to occur in two weeks and was non-specific as 
to the duration of the episode.  Significantly, the file does 
not contain documentation that bed rest was prescribed for 
the veteran by a physician, except on two occasions.  

The Board finds that, according the veteran the benefit of 
any reasonable doubt, as required under 38 U.S.C.A. 
§ 5107(b), the veteran's functional impairment may be 
evaluated as equivalent to bedrest of at least 4 weeks in a 
12-months period, so as warrant a 40 percent evaluating.  
However, since the evidence establishes, in fact, that the 
provider did not prescribed bedrest, the veteran cannot meet 
the criteria for an evaluation in excess of 40 percent, even 
considering pain and functional impairment.  

Finally, the Board notes that the General Rating Formula for 
Diseases and Injuries of the Spine provides for separate 
ratings for associated neurological abnormalities.  The Board 
finds that the veteran is not entitled to such a separate 
rating.  The only evidence in support of any neurological 
association with the back disability is the veteran's 
subjective complaints of numbness and radiating pain.  In 
addition, as noted by the November 2004 VA examiner, the 
veteran has reported one episode of incontinence.  

However, the objective medical evidence has consistently 
failed to show any neurological abnormalities.  VA treatment 
notes, for example, from August 2005 and June 2005 show 
neurological deficits.  The June 2005 note additionally 
states that the veteran had no incontinence or other 
genitourinary problems.  The November 2004 VA examiner found 
no neurological abnormalities, and no motor deficit or 
sensory deficit.  He had 5/5 strength in his hip flexors, hip 
abductors and adductors, knee flexors, knee extensors, 
tibialis anterior, extensor halluces longus and gastroc 
soleus bilaterally.  His light touch was intact and reflexes 
were symmetrical.  A VA treatment note from October 2004 also 
indicated the veteran had no weakness, numbness, or 
incontinence of stool or urine.  A VA treatment note from 
September 2004 reveals normal neurological findings.  The 
July 2002 VA examiner found no neurological abnormalities.  
Accordingly, a separate rating is not warranted for 
neurological abnormalities associated with the veteran's back 
disability.  

For all of these reasons, a 20 percent rating, but no higher, 
for the veteran's lumbar strain, mild, with recurrent 
exacerbation and degenerative disc disease, L5-S1, is 
warranted prior to September 1, 2004, and a 40 percent 
rating, but no higher, for the veteran's lumbar strain, mild, 
with recurrent exacerbation and degenerative disc disease, 
L5-S1, is warranted from September 1, 2004.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
October 2004, and the record of a telephone call in November 
2004, reflect that the RO provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of October 2004 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was provided 
before the initial adjudication of his claim.  Additional 
notice in compliance with the VCAA was sent in December 2004, 
and his claim was subsequently readjudicated.  The content of 
the aggregated notices, including the notice letter issued 
prior to initial adjudication, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran communicated on multiple occasions 
with VA.  He has not informed VA of additional pertinent 
evidence not of record, but he has argued strongly that the 
statement and supplemental statement of the case contain 
factual errors.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The March 2005 statement of the case 
provided the veteran with the current version of the spine 
regulations, although such notice was not required, as the 
regulations did not change while the veteran's appeal has 
been pending.  While the Board notes that the VCAA notice 
provided does not provide any information concerning the 
effective date, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the RO will be responsible for addressing any notice 
defect with respect to the rating established by this 
decision and the effective date elements when it effectuates 
his award.  The veteran will then have any opportunity to 
express disagreement with the effective date should he desire 
to do so.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  
	
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a hearing before the RO.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  He was afforded a VA examination in 
November 2004.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  




ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, prior to September 1, 2004, and to a 40 percent 
rating, but no higher, from Setpember 1, 2004, for the 
veteran's lumbar strain, mild, with recurrent exacerbation 
and degenerative disc disease, L5-S1, is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


